Exhibit 10.3
CONTINGENT VALUE RIGHTS AGREEMENT
THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of September 9, 2020 (this
“Agreement”), is entered into by and between Ligand Pharmaceuticals
Incorporated, a Delaware corporation (“Parent”), and Vaughn Smider, as Members’
Representative (the “Members’ Representative”).
Preamble
Parent, Taurus Acquisition Merger Sub, LLC, Taurus Biosciences, LLC (the
“Company”), the Members’ Representative and other persons entered into an
Agreement and Plan of Merger dated as of September 9, 2020 (the “Merger
Agreement”), pursuant to which Taurus Acquisition Merger Sub, LLC is being
merged with and into the Company (the “Merger”), with the Company surviving the
Merger as a subsidiary of Parent (the “Surviving Company”).
Pursuant to the Merger Agreement, Parent agreed to (subject to certain
prerequisites as stated in the Merger Agreement) create and issue to the persons
who as of immediately before the Effective Time were the Company’s members of
record, contingent value rights as hereinafter described.
The parties have done all things necessary to make the contingent value rights,
when issued pursuant to the Merger Agreement and hereunder, the valid
obligations of Parent and to make this Agreement a valid and binding agreement
of Parent, in accordance with its terms.
NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed, for
the benefit of the Holders (as hereinafter defined), as follows:
ARTICLE 1.
DEFINITIONS
Section 1.1 Definitions.
a.Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement.
b.The following terms shall have the meanings ascribed to them as follows:
“Acquiror” means the “other Person” referred to in the definition of
“Acquisition of Parent.” [Note: for the avoidance of doubt, the term “Acquiror”
can apply to successive “other Persons” in the event an Acquiror (which, per
Section 4.1, is substituted herein for Parent) itself is subject to an
“Acquisition of Parent.”]
“Acquisition of Parent” means any consolidation of Parent (or any parent company
of Parent) with any other Person or any merger (in which Parent (or any parent
company of Parent) is de facto acquired) of Parent (or any parent company of
Parent) with or into any other Person, or any conveyance, transfer or lease of
the properties and assets of Parent (or any parent company of Parent)
substantially as an entirety to any other Person. [Note: for the avoidance of
doubt, an “Acquisition of Parent” can occur successively as an Acquiror (which,
per Section 4.1, is substituted herein for Parent) can itself be subject to an
“Acquisition of Parent.”]
1



--------------------------------------------------------------------------------

Exhibit 10.3
“Antibody Campaign” means an antibody discovery campaign conducted by Parent or
any Affiliate (including the Company) with cows for the benefit of a Company
Technology licensee (inclusive, without limitation, of antibody discovery
campaigns for which Parent or any Affiliate (including the Company) uses
Minotaur as a CRO for the benefit of a Company Technology licensee, but
excluding Minotaur as a “Company Technology licensee,” excluding antibody
discovery campaigns for which Parent or any Affiliate (including the Company)
uses Minotaur as a CRO for internal programs and excluding Minotaur campaigns
for third parties) using the Company Technology and which (a) is structured to
provide significant potential economic returns to Parent or any Affiliate
(including the Company) (e.g., at least $10 million of
development/clinical/regulatory milestone payments plus at least 3% running net
sales royalties or payments, or as otherwise mutually agreed by Parent and
Minotaur) and (b) successfully accomplishes the delivery of Taurus Antibody
panels meeting the Company Technology licensee’s bona fide specifications.
“Applicable Law” means all applicable statutes, ordinances, regulations, rules,
or orders of any kind whatsoever of any governmental authority, all as amended
from time to time, together with any rules, regulations, and compliance guidance
promulgated thereunder, as well as foreign equivalents of any of the foregoing.
“Application” means the filing of a biologic license application, a new drug
application, an abbreviated new drug application or a 505(b)(2) application,
pursuant to and/or as defined in the United States Food, Drug, and Cosmetic Act
and the regulations promulgated thereunder, or the filing of a similar
application (i.e., an application which, if approved, would have the same kind
of effect in such other country or multinational region as approval of such a
United States application would have in the United States) with an equivalent
regulatory body in another country or multinational region.
“Company Technology” means any Company Intellectual Property, together with any
derivations, improvements and modifications thereto and any other intellectual
property hereafter generated or acquired by Parent or any Affiliate (including
the Company) from Minotaur - but excluding any technology that has nothing to do
with genus-bos. (It is understood that the OmniCowChicken offering (i.e., a
transgenic chicken animal (gallus gallus) that has some incorporated genetic
material encoding components of bovine (bos taurus) antibodies) would be deemed
to “have to do with genus-bos.”)
“CVR Payment Amount” means, as applicable, a Milestone Payment Amount or a
Revenue Sharing Payment Amount – reduced, in each case, by such deductions,
withholdings and other reductions as are expressly permitted by this Agreement.
“CVR Payment Date” means, as applicable, a Revenue Sharing Payment Date or the
20th Business Day following a Milestone Event.
“CVR Register” has the meaning set forth in Section 2.3(b).
“CVR Registrar” has the meaning set forth in Section 2.3(b).
“CVRs” means the Contingent Value Rights issued by Parent pursuant to the Merger
Agreement and this Agreement. All the CVRs shall be considered as part of and
shall act as one class only, for purposes of this Agreement.
“Enforcement Action” means a Legal Proceeding to enforce the Company Technology
against infringement.
2



--------------------------------------------------------------------------------

Exhibit 10.3
“Holder” means a Person in whose name a CVR is registered in the CVR Register.
“Milestone Event” means (i) each of the first five Antibody Campaigns (if so
many) tangibly commenced before December 31, 2023, (ii) the commercial launch by
Parent or any Affiliate (including the Company), before December 31, 2023, of
the OmniCowChicken offering, or (iii) the first dosing, before December 31,
2024, of a human patient in an FDA-approved Phase I clinical trial with a
Product. It is understood that in each case December 31, 2023 (or December 31,
2024, in the case of the first dosing of a human patient in an FDA-approved
Phase I clinical trial with a Product) is a hard cutoff.
“Milestone Payment Amount” means $400,000 for each event specified in clause
“(i)” of the definition of Milestone Event; $1,000,000 for the event specified
in clause “(ii)” of the definition of Milestone Event; and $1,500,000 for the
event specified in clause “(iii)” of the definition of Milestone Event.
“Permitted Transfer” means any transfer which is not in violation of applicable
securities laws; provided, that the transfer must also be in at least one of the
following categories for the transfer to be a Permitted Transfer: (i) the
transfer of any or all of the CVRs (upon the death of the Holder) by will or
intestacy; (ii) transfer by instrument to an inter vivos or testamentary trust
in which the CVRs are to be passed to beneficiaries upon the death of the
trustee; (iii) transfers made pursuant to a court order of a court of competent
jurisdiction (such as in connection with divorce, bankruptcy or liquidation);
(iv) if the Holder is a partnership or limited liability company, a distribution
by the transferring partnership or limited liability company to its partners or
members, as applicable; (v) a transfer made by operation of law (including a
consolidation or merger) or in connection with the dissolution, liquidation or
termination of any corporation, limited liability company, partnership or other
entity; (vi) a transfer from a participant’s account in a tax-qualified employee
benefit plan to the participant or to such participant’s account in a different
tax-qualified employee benefit plan or to a tax-qualified individual retirement
account for the benefit of such participant; (vii) a transfer from a participant
in a tax-qualified employee benefit plan, who received the CVRs from such
participant’s account in such tax-qualified employee benefit plan, to such
participant’s account in a different tax-qualified employee benefit plan or to a
tax-qualified individual retirement account for the benefit of such participant;
or (viii) any transfer of a CVR by a venture capital firm, private equity firm,
or other similarly-situated type of institutional investor that provides to
Parent an opinion of legal counsel that such transfer can be effected pursuant
to an applicable exemption from the registration requirements of the Securities
Act of 1933 and other applicable securities laws that is reasonably acceptable
to Parent.
“Proceeds” means all cash and the cash equivalent of all non-cash proceeds,
where the cash equivalent of such non-cash proceeds is determined by an
independent appraiser mutually selected by the Board of Directors of Parent and
the Members’ Representative in good faith. The determination made by such
appraiser shall be final and binding upon all persons. Future streams of cash
shall not be considered to be non-cash proceeds, but the actual cash payments
thereunder shall be treated as cash proceeds if, as and when received.
“Product” means a product incorporating or intentionally delivering directly or
indirectly (e.g., by injection of cDNA) (a) (i) one or more Taurus Antibodies or
(ii) a cell expressing one or more proteins, each of which contains one or more
Taurus Antibodies or (iii) a cell comprising a nucleic acid encoding one or more
such proteins, each of which contains one or more Taurus Antibodies or (b) an
antibody that is not a Taurus Antibody but that is developed or produced using
the sequence of a Taurus Antibody(ies); or any product that could not
practically have been developed or produced but for use of such Taurus
Antibody(ies). By way of illustrative examples only, and without limiting the
foregoing, it is
3



--------------------------------------------------------------------------------

Exhibit 10.3
expressly agreed that Product includes a product incorporating or intentionally
delivering directly or indirectly (x) a cell expressing a chimeric antigen
receptor comprising a single-chain variable fragment derived or obtained from
one or more Taurus Antibodies, or (y) a cell comprising a nucleic acid that
encodes for such a chimeric antigen receptor.
“Quarter” means any full or partial calendar quarter during any Year.
“Quarterly Report” has the meaning set forth in Section 2.4(c).
“Revenue” means all revenues and other assets received during any Quarter during
any Year by Parent or any Affiliate of Parent from any non-Affiliate of Parent,
from (a) milestone payments with respect to a particular Product for milestone
events which on the applicable Product’s development/commercialization timeline
are at or after the Application time, or (b) the sale by any Person of Products
(i.e., direct sales by Parent or any Affiliate of Parent, or receipt by Parent
or any Affiliate of Parent of royalties or net sales payments) or (c) licensing
or Product line sale transactions (or options therefor), with respect to a
particular Product, entered into after the applicable Product’s first
Application. For avoidance of doubt: fees for services are not Revenue. The
determination of Revenue shall be consistent with the factual and GAAP
determinations with respect to same made in Parent’s audited financial
statements for the applicable Year and the payments made with respect to Revenue
received in any Quarter during any Year shall be subject to adjustment based on
the results of the audit following such Year, with any such adjustment to be
reflected in the Revenue Sharing Payment to be made for the next-following
Quarter(s). In addition, the aggregate Proceeds actually received by Parent or
any Affiliate of Parent, at any time after the Effective Time, in connection
with an Enforcement Action shall constitute Revenue for the purposes of this
Agreement; provided, however, that the costs incurred by Parent or any Affiliate
of Parent in pursuing the Enforcement Action at issue shall first be fully
deducted from such aggregate Proceeds before any recognition of any such
Revenue.
“Revenue Sharing Amount” means 25% of Revenue; provided, that the cumulative
Revenue Sharing Amount shall not exceed $25,000,000.
“Revenue Sharing Payment” means the Revenue Sharing Amount for an applicable
Quarter.
“Revenue Sharing Payment Date” means 45 days after the end of the Quarter during
which a Revenue Sharing Payment is earned.
“Taurus Antibody” means a molecule or a gene encoding a molecule comprising or
containing one or more immunoglobulin variable domains or parts of such domains,
or any existing or future fragments, variants, fusion proteins, sequences,
modifications or derivatives of (or in a series beginning with) such molecule or
gene, discovered or generated by or for Parent or any Affiliate (including the
Company) or any Company Technology licensee in connection with an antibody
discovery campaign using the Company Technology.
“Year” means each full or partial calendar year.
c. For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:
i.the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;
4



--------------------------------------------------------------------------------

Exhibit 10.3
ii.all accounting terms used herein and not expressly defined herein shall have
the meanings assigned to such terms in accordance with United States generally
accepted accounting principles, as in effect on the date hereof;
iii.the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;
iv.unless the context otherwise requires, words describing the singular number
shall include the plural and vice versa, words denoting any gender shall include
all genders and words denoting natural Persons shall include corporations,
partnerships and other Persons and vice versa; and
v.all references to “including” shall be deemed to mean including without
limitation.
ARTICLE 2.
CONTINGENT VALUE RIGHTS


Section 2.1. Issuance of CVRs. The CVRs shall be issued pursuant to the Merger
Agreement at the time and in the manner set forth in the Merger Agreement.
Section 2.2. Nontransferable. The CVRs are not capable of being and shall not be
sold, assigned, transferred, pledged, encumbered or in any other manner
transferred or disposed of, in whole or in part, other than through a Permitted
Transfer or with the advance written consent of Parent.
Section 2.3. No Certificate; Registration; Registration of Transfer; Change of
Address.
a.The CVRs shall be issued in book-entry form only and shall not be evidenced by
a certificate or other instrument.
b.Parent shall keep a register (the “CVR Register”) for the registration of
CVRs. Parent shall be the initial CVR registrar and transfer agent (“CVR
Registrar”) for the purpose of registering CVRs and transfers of CVRs as herein
provided.
c.Subject to the restriction on transferability set forth in Section 2.2, every
request made to transfer a CVR must be in writing and accompanied by a written
instrument or instruments of transfer and any other reasonably requested
documentation in a form reasonably satisfactory to the CVR Registrar, duly
executed by the registered Holder or Holders thereof or by the duly appointed
legal representative thereof or by a duly authorized attorney. Upon receipt of
such written request and materials, the CVR Registrar shall register the
transfer of the CVRs in the CVR Register, any such registration not to be
unreasonably withheld or delayed. All duly transferred CVRs registered in the
CVR Register shall be the valid obligations of Parent, evidencing the same right
and shall entitle the transferee to the same benefits and rights under this
Agreement, as those previously held by the transferor. No transfer of a CVR
shall be valid until registered in the CVR Register, and any transfer not duly
registered in the CVR Register will be void ab initio. Any transfer or
assignment of the CVRs shall be without charge (other than the cost of any
transfer tax which shall be the responsibility of the transferor) to the Holder.
d.A Holder may make a written request to the CVR Registrar to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder
5



--------------------------------------------------------------------------------

Exhibit 10.3
and conform to such other reasonable requirements as the CVR Registrar may from
time to time establish. Upon receipt of such proper written request, the CVR
Registrar shall promptly record the change of address in the CVR Register.
Section 2.4. Payment Entitlements and Procedures.
a.Parent shall duly and promptly pay each CVR Payment Amount, if any, on or
before the applicable CVR Payment Date. Any CVR Payment Amount which is paid
after the date due shall include interest at the rate of 1.0% of the applicable
payment per month (or portion thereof), or the maximum rate permitted under
Applicable Law if less.
b.Promptly following the occurrence of a Milestone Event, but in no event later
than five Business Days after the occurrence of a Milestone Event, Parent shall
deliver to the Members’ Representative a certificate certifying that the Holders
are entitled to receive a Milestone Payment Amount (and setting forth such
Milestone Payment Amount), and Parent shall thereafter provide the Members’
Representative with such information (as pertains to the Members’
Representative’s responsibilities as Members’ Representative) with respect to
the Milestone Event at issue as the Members’ Representative may reasonably
request.
c.Revenue Sharing
i.Within 45 calendar days after the end of each Quarter of each Year, Parent
shall deliver to the Members’ Representative a report (a “Quarterly Report”)
setting forth: (A) the Revenue recognized during such Quarter and cumulatively
during such Year and (B) the calculation of such Revenue in reasonable detail,
and Parent shall thereafter provide the Members’ Representative with such
information (as pertains to the Members’ Representative’s responsibilities as
Members’ Representative) with respect to the Revenue at issue as the Members’
Representative may reasonably request.
ii.No later than 60 days following the conclusion of each Year, Parent shall
notify the Members’ Representative of any necessary adjustment to true-up the
aggregate amount of Revenue Sharing Payments actually paid by Parent for such
Year and the aggregate amount of Revenue Sharing Payments owed by Parent for
such Year as indicated by determinations reflected in Parent’s annual audited
financial statements. If the indicated adjustment is a negative amount (i.e., if
Parent underpaid), Parent shall pay such amount on a dollar-for-dollar basis by
the 75th day following the conclusion of the Year. If the indicated adjustment
is a positive amount (i.e., if Parent overpaid), Parent shall recoup such amount
on a dollar-for-dollar basis from the next payment(s) otherwise due to the
Holders. Parent shall provide the Members’ Representative with such information
(as pertains to the Members’ Representative’s responsibilities as Members’
Representative) with respect to the Revenue at issue as the Members’
Representative may reasonably request.
d.Subject to any limitations expressly set forth herein and in the Merger
Agreement, Parent shall be entitled to set off all Indemnification Amounts
dollar-for-dollar against any amounts otherwise payable pursuant to this
Agreement.
e.Parent shall be entitled to deduct and withhold, or cause to be deducted or
withheld, from each CVR Payment Amount otherwise payable pursuant to this
Agreement, such amounts as Parent is required to deduct and withhold with
respect to the making of such payment under the Internal Revenue Code, or any
provision of state, local or foreign tax law. To the extent that amounts are so
withheld or paid over to or deposited with the relevant Governmental Entity,
such withheld amounts
6



--------------------------------------------------------------------------------

Exhibit 10.3
shall be treated for all purposes of this Agreement as having been paid to the
Holder in respect of which such deduction and withholding was made.
f.An Acquisition of Parent (or an acquisition of any Subsidiary of Parent) shall
not give the Holders the right to a CVR Payment Amount for such Acquisition of
Parent (or acquisition of any Subsidiary of Parent) itself.
g.Notwithstanding the definition of “Revenue,” any revenues and other assets
received by an Acquiror or any Affiliate of an Acquiror (including by Parent as
a post-Acquisition-of-Parent Affiliate of such Acquiror) in respect of any
Product, which would otherwise count as “Revenues,” shall not count as
“Revenues” if there had been a bona fide licensing event or sale event from the
Company or a Company Affiliate to such Acquiror with respect to such Product
before occurrence of the Acquisition of Parent. Except as provided in the
preceding sentence, all otherwise applicable pre-Acquisition-of-Parent
arrangements shall be deemed to continue uninterrupted, mutatis mutandis.
h.Notwithstanding any provision herein to the contrary, in the event that any
applicable or related transaction or arrangement by or on behalf of Parent or
any Affiliate of Parent is conducted on other than a bona fide and arm’s-length
basis, the amount of any payment owed to the Holders as a result thereof or with
respect thereto shall be recalculated assuming that such transaction or
arrangement had been conducted on a bona fide and arm’s-length basis. If Parent
and the Members’ Representative are unable to agree on such recalculation, then
it shall be determined by an independent appraiser mutually selected by the
Board of Directors of Parent and the Members’ Representative in good faith. The
determination made by such appraiser shall be final and binding upon all
persons.
Section 2.5. No Voting, Dividends or Interest; No Equity or Ownership Interest
in Parent.
a.The CVRs shall not have any voting or dividend rights, and (except as
expressly set forth herein) interest shall not accrue on any amounts payable on
the CVRs.
b.The CVRs shall not represent any equity or ownership interest in Parent (or in
any constituent company to the Merger) or in the Company Technology. The rights
of the holders of CVRs are limited to those expressly set forth in this
Agreement, and such Holders’ sole right to receive property hereunder is the
right to receive cash from Parent in accordance with the terms hereof.
c.Each Holder acknowledges and agrees to the appointment and authority of the
Members’ Representative to act as the exclusive representative, agent and
attorney-in-fact of such Holder and all Holders as set forth in this Agreement.
Each Holder agrees that such Holder will not challenge or contest any action,
inaction, determination or decision of the Members’ Representative or the
authority or power of the Members’ Representative and will not threaten, bring,
commence, institute, maintain, prosecute or voluntarily aid any action, which
challenges the validity of or seeks to enjoin the operation of any provision of
this Agreement, including without limitation, the provisions relating to the
authority of the Members’ Representative to act on behalf of such Holder and all
Holders as set forth in this Agreement.
Section 2.6. Sole Discretion and Decision Making Authority; No Fiduciary Duty.
Parent shall have sole discretion and decision making authority (a) over any
continued operation of, development of or investment in the Company Technology,
(b) over when (if ever) and whether to out-license, commercialize or monetize in
any particular manner the Company Technology or any Products, (c) over when (if
ever) and whether to pursue, or enter into, an agreement to dispose of and/or to
out-license, commercialize or monetize in any
7



--------------------------------------------------------------------------------

Exhibit 10.3
particular manner the Company Technology, including any Milestone Event, and
upon what terms and conditions, and (d) when (if ever), whether and how to
develop or launch the OmniCowChicken offering.
Section 2.7. Exculpation/Waiver and Indemnification.
a.No Holder, as a former member of the Company, has (and by acceptance of CVRs
each Holder, as a former member of the Company, waives) any right of
indemnification or contribution against the Company or any of its pre-Merger
managers, directors or officers with respect to any breach by the Company or any
of its pre-Merger managers, directors or officers or by Vaughn Smider or any
other Holder of any of their respective representations, warranties, covenants
or agreements in the Merger Agreement or any duty owed by any of them to such
Holder (as a Holder or in a prior capacity as a member) or to the Holders
generally (as Holders or in their prior capacity as members), whether by virtue
of any equitable, fiduciary, contractual or statutory right of indemnity or
otherwise, and all claims to the contrary are hereby waived and released.
b.It is understood and agreed that, notwithstanding anything in this Agreement
to the contrary, CVR Payment Amounts otherwise payable as to any respective
Holder are subject to reduction and/or setoff pursuant to the indemnification
provisions of the Merger Agreement and all amounts paid to any respective Holder
under this Agreement are further subject to the indemnification provisions of
the Merger Agreement.
Section 2.8. Confidentiality; Communications; Examination Right.
a.Certificates or notices regarding Milestone Events and the Quarterly Reports
and the contents thereof, and any discussions regarding the foregoing and/or the
progress of the development of the Company Technology, shall be subject in all
respects to the terms of the form of confidentiality/nonuse agreement attached
hereto as Attachment A. (Such agreement need not be separately signed; Parent
and the Members’ Representative shall be bound by such terms by virtue of
signing this Agreement. In addition, any successor Members’ Representative’s
acceptance of such position shall constitute an agreement by such person to be
bound by such terms, without any requirement to actually sign the form of
confidentiality/nonuse agreement.)
b.Subject to Section 2.8(a), upon the prior written request by the Members’
Representative, Parent shall (i) meet at reasonable times during normal business
hours with the Members’ Representative to discuss the background or status of
(A) any actual or potential Milestone Event or any Quarterly Report and/or (B)
the planning for and/or progress of the development of the Company Technology,
but Parent shall not be required to meet more frequently with respect to this
subclause (B) than once every six months, and (ii) provide the Members’
Representative with such information regarding the foregoing as the Members’
Representative may reasonably request.
c.Parent agrees to maintain, for at least three years thereafter, all books and
records relevant to the calculation of a Revenue Payment Amount and the amount
of Revenue recognized during the applicable Quarter. Subject to reasonable
advance written notice from the Members’ Representative and prior execution and
delivery by the Members’ Representative and by an independent accounting firm of
national reputation chosen by the Members’ Representative of a reasonable and
customary confidentiality/nonuse agreement, Parent shall permit the Members’
Representative and such independent accounting firm, acting as agent of the
Members’ Representative, at the Members’ Representative’s cost, to have access
during normal business hours to the books and records of Parent and its
Affiliates (including, without limitation, the Surviving Company) as may be
reasonably necessary to examine the
8



--------------------------------------------------------------------------------

Exhibit 10.3
calculation of such Revenue Payment Amount or the calculation of the amount of
Revenue recognized in the applicable Quarter, as applicable; provided, however,
that if any such examination reveals an underpayment with respect to any Revenue
Payment Amount of at least five percent, then Parent shall pay all related costs
incurred by the Members’ Representative (including the costs of the independent
accounting firm).
ARTICLE 3.
AMENDMENTS


Section 3.1. Amendments With Consent of Members’ Representative; Consent of
Holders. Parent and the Members’ Representative may enter into (in writing, but
only in writing) one or more amendments hereto for the purpose of adding,
eliminating or changing any provisions of this Agreement, even if such addition,
elimination or change is in any way adverse to the interests of the Holders;
provided that if such addition, elimination or change is in any way adverse to
the interests of the holders of CVRs, it shall additionally require the consent,
whether evidenced in writing or taken at a meeting of the applicable Holders, of
the Holders of not less than a majority of the outstanding CVRs.
Section 3.2. Effect of Amendments. Upon the execution of any amendment under
this Article 3, this Agreement shall be modified in accordance therewith, such
amendment shall form a part of this Agreement for all purposes and every Holder
shall be bound thereby.
ARTICLE 4.
CONSOLIDATION, MERGER, SALE OR CONVEYANCE


Section 4.1. Acquisition of Parent. Upon any Acquisition of Parent, the Acquiror
shall succeed to, and be substituted for, and may exercise every right and power
of, Parent under this Agreement with the same effect as if the Acquiror had been
named as Parent herein, and shall be liable for the payment of the Milestone
Payment Amounts and, except as carved out in Section 2.4(g), Revenue Sharing
Amounts and the performance of every duty and covenant of this Agreement on the
part of Parent to be performed or observed. For avoidance of doubt: (i) an
Acquisition of Parent can occur successively as an Acquiror (which, per Section
4.1, is substituted herein for Parent) can itself be subject to an Acquisition
of Parent; and (ii) the term Acquiror can apply to successive “other Persons” in
the event an Acquiror (which, per this Section, is substituted herein for
Parent) itself is subject to an Acquisition of Parent.
ARTICLE 5.
OTHER PROVISIONS OF GENERAL APPLICATION


Section 5.1. Notices. Any request, demand, authorization, direction, notice,
consent, waiver or other document provided or permitted by this Agreement shall
be sufficient for every purpose hereunder if in writing and delivered
personally, or sent by email or sent by certified or registered mail (return
receipt requested and first-class postage prepaid) or sent by a nationally
recognized overnight courier (with proof of service), addressed as follows, and
shall be deemed to have been given upon receipt:
9



--------------------------------------------------------------------------------

Exhibit 10.3
a.if to a Holder or any or all Holders or the Members’ Representative, addressed
to the Members’ Representative at 8205 Torrey Gardens Place, San Diego, CA
92129, email at vaughn.smider@taurusbiosciences.com, or to the Members’
Representative at any other address previously furnished in writing to Parent in
accordance with this Section.
b.if to Parent, addressed to it at 3911 Sorrento Valley Boulevard, Suite 110,
San Diego, CA 92121, Attention: Charles Berkman, email at cberkman@ligand.com,
or at any other address previously furnished in writing to the Holders or the
Members’ Representative by Parent in accordance with this Section.
Section 5.2. Successors and Assigns. All covenants and agreements in this
Agreement by Parent shall bind its successors and assigns, whether so expressed
or not. All covenants and agreements in this Agreement by the Members’
Representative shall bind his successors, whether so expressed or not. In the
event the Members’ Representative resigns, dies or is incapacitated, a successor
Members’ Representative shall be elected by a majority in interest of the
Holders.
Section 5.3. Benefits of Agreement. Nothing in this Agreement, express or
implied, shall give to any Person (other than the parties hereto and the Holders
(each of whom is an intended third party beneficiary of this Agreement), and
their permitted successors and assigns hereunder) any benefit or any legal or
equitable right, remedy or claim under this Agreement or under any covenant or
provision herein contained, all such covenants and provisions being for the sole
benefit of the parties hereto and the Holders and their permitted successors and
assigns. Despite having rights hereunder, the Holders shall have no remedies
hereunder except indirectly through the Members’ Representative. To the extent
permitted by applicable Legal Requirements, it is expressly agreed that in no
event shall any Holders (as opposed to the Members’ Representative) or any
former members of the Company (as opposed to the Members’ Representative) have,
after the Effective Time, any power or right to commence or join in any Legal
Proceeding against Parent or the Company or any Affiliate of either of them
based on or arising out of this Agreement or the Merger Agreement.
A decision, act, consent or instruction of the Members’ Representative shall
constitute a decision for all Holders, and shall be final, binding and
conclusive upon the Holders. The Members’ Representative will incur no liability
of any kind with respect to any action or omission by the Members’
Representative in connection with the Members’ Representative’s services
pursuant to this Agreement, except in the event of liability directly resulting
from the Members’ Representative’s fraud, gross negligence or willful
misconduct.


Section 5.4. Governing Law. This Agreement and the CVRs, and all claims or
causes of action (whether in contract, tort or statute) that may be based upon,
arise out of or relate to this Agreement and the CVRs or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement), shall be governed by, construed in accordance with and enforced
in accordance with the internal Applicable Law of the State of California, USA
(including its statutes of limitations and of repose, and without giving effect
to any conflicts of law principles that require the application of the law of a
different state or country).
Section 5.5. Legal Holidays. In the event that a CVR Payment Date shall not be a
Business Day, then, notwithstanding any provision of this Agreement to the
contrary, any payment required to be made in respect of the CVRs on such date
need not be made on such date, but may be made on the next succeeding Business
Day with the same force and effect as if made on the CVR Payment Date.
10



--------------------------------------------------------------------------------

Exhibit 10.3
Section 5.6. Severability. In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid or illegal or unenforceable provision had
never been contained herein. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the court or other tribunal
making such determination is authorized and instructed to modify this Agreement
so as to effect the original intent of the parties as closely as possible so
that the transactions and agreements contemplated herein are consummated as
originally contemplated to the fullest extent possible.
Section 5.7. Counterparts. This Agreement may be signed in counterparts (which
may be effectively delivered by scan/email or other electronic means), each of
which shall be deemed to constitute but one and the same instrument.
Section 5.8. Entire Agreement. This Agreement and the Merger Agreement represent
the entire understanding of the parties hereto and thereto with reference to the
CVRs; this Agreement supersedes any and all other oral or written agreements,
commitments or understandings made with respect to the CVRs, except for the
Merger Agreement. No party has made any promises, representations, warranties,
covenants, or undertakings, other than those expressly set forth or referred to
herein, to induce the other party to execute, deliver or authorize the execution
or delivery of this Agreement, and each party acknowledges that it has not
executed, delivered or authorized the execution or delivery of this Agreement in
reliance upon any such promise, representation, or warranty, covenant or
undertaking not contained herein. If and to the extent that any provision of
this Agreement is inconsistent or conflicts with the Merger Agreement, this
Agreement shall govern and be controlling.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


11




--------------------------------------------------------------------------------

Exhibit 10.3
IN WITNESS WHEREOF, each of the parties has caused this Contingent Value Rights
Agreement to be executed on its behalf by its duly authorized officers as of the
day and year first above written.
LIGAND PHARMACEUTICALS INCORPORATED
By: /s/ Charles S. Berkman 
Name:  Charles S. Berkman 
Title: SVP, General Counsel and Secretary 



/s/ Vaughn Smider

Vaughn Smider, as Members’ Representative


Attachment A: Confidentiality/Nonuse Agreement




12




--------------------------------------------------------------------------------



ATTACHMENT A
Confidentiality/Nonuse Agreement


This Agreement shall constitute the confidentiality/nonuse agreement
contemplated by Section 2.8(a) of the Contingent Value Rights Agreement dated
September 9, 2020 between Ligand Pharmaceuticals Incorporated and Vaughn Smider
as Members’ Representative (the “CVR Agreement”).
This Agreement shall take effect automatically and immediately upon the
Effective Time of the Merger contemplated by the Agreement and Plan of Merger
dated September 9, 2020 among Ligand Pharmaceuticals Incorporated, Taurus
Acquisition Merger Sub, LLC, Taurus Biosciences, LLC, , the Members’
Representative and other persons (the “Merger Agreement”). Accordingly, for
purposes of this Agreement Ligand Pharmaceuticals Incorporated and/or Taurus
Biosciences, LLC, which will become a Ligand subsidiary upon such Merger, and
all other subsidiaries of Ligand, are referred to collectively as the “Company.”
“You” refers to the person who is the Members’ Representative under the CVR
Agreement. This is an agreement between the Company and you.
To the extent required by the CVR Agreement, and for you (as Members’
Representative under the CVR Agreement) to use solely for the purposes specified
in the CVR Agreement (the “Purpose”), and subject to all the terms and
provisions of the CVR Agreement, the Company is prepared, as contemplated by the
CVR Agreement, to make available to you from time to time certain information
about the Company. You agree that any “Confidential Information” (as defined
below), irrespective of the form of communication, which is furnished to you or
to your Representatives now or in the future by or on behalf of the Company
shall be governed by the following terms and conditions, and you further agree
to treat any Confidential Information in accordance with the provisions of the
CVR Agreement and this Agreement, and to take or abstain from taking certain
other actions as hereinafter set forth. As used in this Agreement, your
“Representatives” shall include your consultants, attorneys, accountants,
advisors and agents.
The term “Confidential Information” shall mean any and all actual or projected
financial, technical, commercial or other information, verbal, visual or
written, disclosed to you or your Representatives, that relates to the Company
(including information concerning any business or assets of any third party),
and is not generally available to others. Confidential Information shall include
any notes, analyses, compilations, studies, interpretations or other documents
prepared by you or your Representatives based upon, containing or otherwise
reflecting, in whole or in part, the Confidential Information described in the
immediately preceding sentence. Confidential Information shall not include any
information which (a) you can demonstrate was already known to you before such
disclosure; (b) is now or hereafter becomes generally available to the public
through no fault or omission by you or your Representatives; or (c) is or
becomes available to you on a nonconfidential basis from a source (other than
the Company) which, to the best of your knowledge, is not prohibited from so
disclosing such information to you by a legal, contractual or fiduciary
obligation.
You hereby agree, except as set forth below, that you and your Representatives
shall use the Confidential Information solely for the Purpose and for no other
purpose, that the Confidential Information will be kept confidential and that
you and your Representatives will not disclose any of the Confidential
Information in any manner whatsoever; provided, however, that any of the
Confidential Information may be disclosed to your Representatives who need to
know such information for the sole purpose of the Purpose, who are provided with
a copy of this Agreement and who have executed and delivered a confidentiality
agreement with you that would protect the Confidential Information of the
13


/4814-2989-1769v7/101501-0067

--------------------------------------------------------------------------------

Exhibit 10.3
Company on terms no less restrictive than this Agreement or are otherwise
obligated to maintain such confidentiality. In any event, you agree to undertake
reasonable precautions to safeguard and protect the confidentiality of the
Confidential Information, to accept responsibility for any breach of this
Agreement by any of your Representatives, and at your sole expense to take all
reasonable measures (including but not limited to court proceedings) to restrain
your Representatives from prohibited or unauthorized disclosure or uses of the
Confidential Information. You agree to immediately notify the Company upon
discovery of any loss or unauthorized disclosure of the Confidential
Information. Notwithstanding the foregoing, the obligations of nonuse and
confidentiality set forth in this paragraph shall not apply to any legal
proceeding between you, on the one hand, and the Company, on the other hand,
that relates to the Merger Agreement, the CVR Agreement or this Agreement or the
breach thereof or hereof; provided, that the Company shall be entitled to seek
appropriate protective orders related to the disclosure of Confidential
Information in any such legal proceeding.
In the event that you or any of your Representatives are requested or required
(by oral questions, interrogatories, requests for information or documents in
legal proceedings, subpoena, civil investigative demand or other similar
process) to disclose any of the Confidential Information, you shall provide the
Company with reasonably prompt written notice, if permitted by Applicable Law,
of any such request or requirement so that the Company may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Company, you or any of your Representatives are
nonetheless legally compelled to disclose Confidential Information to any
tribunal, you or your Representatives may, without liability hereunder, disclose
to such tribunal only that portion of the Confidential Information as is legally
required to be disclosed, provided that you exercise reasonable efforts, at the
Company’s sole cost and expense, to cooperate with the Company, if permitted by
Applicable Law, to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information by such tribunal.
Upon the termination of all of the Members’ Representative obligations under the
CVR Agreement, if requested by the Company you will promptly return to the
Company all physical originals and copies of the Confidential Information in
your possession or in the possession of your Representatives, and you will
deliver to the Company or destroy all other originals and copies (in every
medium) of the Confidential Information in your possession or in the possession
of your Representatives as well as of any notes, analyses, compilations,
studies, interpretations or other documents prepared by you or your
Representatives based upon, containing or otherwise reflecting, in whole or in
part, the Confidential Information; and you shall provide the Company with a
certificate of compliance with this sentence. Notwithstanding the return or
destruction of the Confidential Information, you and your Representatives will
continue to be bound by your/their obligations of confidentiality and nonuse and
other obligations hereunder.
You acknowledge and agree that you are aware (and that your Representatives are
aware or, upon receipt of any Confidential Information, will be advised by you)
of the restrictions imposed by the United States federal securities laws and
other applicable foreign and domestic laws on a person possessing material
non-public information about a public company (inclusive of its subsidiaries)
and that you and your Representatives will comply with such laws. Without
limitation, you hereby agree that while in possession of material nonpublic
information with respect to the Company, you shall not purchase or sell any
securities of Ligand Pharmaceuticals Incorporated, or communicate such
information to any third party, in violation of any such laws, and that you
shall be responsible for any such violations by your Representatives to whom you
have communicated such information.
14



--------------------------------------------------------------------------------

Exhibit 10.3
Any and all proprietary rights, including but not limited to intellectual
property rights, in and to the Confidential Information disclosed by the Company
to you shall be and remain in the possession of the Company, and you shall have
no right, title or interest in or to any of such Confidential Information.
Nothing in or under this agreement shall be construed as the granting of a
license by the Company to you.
This Agreement and the activities contemplated herein are not intended to and
shall not be deemed to constitute a partnership, agency, employer-employee or
joint venture relationship between the Company and you, nor entitle you to
continuation of any such relationship which otherwise exists.
No amendment or waiver of any provision of this Agreement will be effective
unless in writing.
It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.
It is further understood and agreed that money damages would not be a sufficient
remedy for any breach of this Agreement by you or any of your Representatives
and that the Company shall be entitled to equitable relief, including injunction
and specific performance, as a remedy for any such breach. You agree to waive
any requirement for the securing or posting of any bond in connection with such
relief. Such remedies shall not be deemed to be the exclusive remedies for a
breach by you of this Agreement but shall be in addition to all other remedies
available at law or equity to the Company. In the event of any legal proceeding
relating to this Agreement, the prevailing party shall be entitled to receive
from the non-prevailing party the reasonable legal fees and expenses incurred by
the prevailing party in connection with such legal proceeding, including any
appeal therefrom.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, USA without regard to the choice-of-law principles
thereof.
The illegality or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any legal and enforceable provisions
hereof.
Your obligations of confidentiality and nonuse and other obligations hereunder
shall survive any termination of your status as the Members’ Representative, any
termination of all of the Members’ Representative obligations under the CVR
Agreement, and any termination of the CVR Agreement.




15

